Citation Nr: 1229207	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-13 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the prostate status post open radical retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2009, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was previously before the Board in November 2009 at which time the case was remanded for additional development. 

In March 2010, the Board referred this case to the Veterans Health Administration (VHA) for a medical expert opinion with respect to the issue on appeal.  The opinion was obtained in July 2010.  A copy of this opinion was sent to the appellant in August 2010.  38 C.F.R. § 20.903(a) (2011).


FINDING OF FACT

Adenocarcinoma of the prostate status post open radical retropubic prostatectomy is not attributable to service.  


CONCLUSION OF LAW

Adenocarcinoma of the prostate status post open radical retropubic prostatectomy was not incurred in or aggravated by service and may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In this case, with respect to the issue on appeal for service connection, VCAA letters were issued to the Veteran in December 2005 and May 2006.  As this was prior to the January 2007 rating decision on appeal, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In this case, the Board finds that the appellant is not prejudiced by a decision at this time since he was notified of the disability rating and effective date elements in a May 2006 letter. 

The Board also finds that all necessary assistance has been provided to the appellant including requesting pertinent VA and private medical records.  Additionally, VA attempted to obtain the Veteran's Social Security Administration (SSA) records; however, those records are no longer available for consideration.  38 C.F.R. § 3.159(2).  See also Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  In the file is a January 2008 memorandum regarding a formal finding on the unavailability of these SSA records, indicating further attempts to obtain them would be futile, and discussing the procedures that were following in trying to obtain these records.  38 C.F.R. § 3.159(e).  Where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  In addition, the appellant was afforded a number of VA examinations as well as obtained a VHA opinion.  The Board finds that the examination findings were based on a thorough examination of the Veteran as well as a review of his claims file, to include his medical history and complaints, and contain adequate opinions in which to evaluate his service-connected claim for adenocarcinoma of the prostate status post radical retropubic prostatectomy.  Therefore, the Board finds that the VA examination reports and VHA opinion are adequate for rating purposes and new examinations and/or opinions are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Also, the appellant was provided with the opportunity to testify at a Board hearing which he attended in November 2009. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim under consideration and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he was seen in the emergency room in March 1995 for urinary retention and hematuria.  An intravenous pyelogram (IVP) and cystoscopy were performed and were negative.  He was assessed as having a single episode of urinary retention.  A May 1995 urological evaluation report contains an impression of no evidence of tumor, negative hematuria workup, and probable prostatitis as etiology, now resolved.  

In March 1998, the Veteran again reported to a medical clinic complaining of a single episode of urinary retention approximately five days earlier and continuing.  He also complained of a dull pain in the pelvic region/scrotum.  He was assessed as having recurring gross hematuria and possible prostatitis.  An April 1998 record notes that the Veteran had total painless hamaturia with clots in mid-March which had cleared, but that he continued to have some right upper quadrant pain.  The pain was noted to be of sudden onset in the area of the left groin when running.  Physical findings at that time were negative.  The Veteran was given an impression of pulled groin muscle and total gross painless hematuria.  A computed tomography (CT) scan of the abdomen was performed in April 1998 revealing a 4 millimeter attenuation area in the mid pole which did not appear to represent a simple cyst, fatty infiltration of the liver, and no evidence of renal calculi or other abnormality.  The Veteran was diagnosed in May 1998 as having hematuria, etiology unclear, and normal genitourinary exam.  A repeat CT scan was recommended in six months.

A December 1998 release from active duty examination report shows a normal clinical evaluation of the genitourinary system and the abdomen and viscera, other than obesity.  A medical history report in December 1998 states that a follow up CT scan of the left kidney in December 1998 was normal and that a follow up scan was recommended in six months if the Veteran experienced repeated bloody urine or any other symptoms.

An emergency center report from Tallahassee Memorial Hospital in April 2003 shows that the Veteran was complaining of urinary retention secondary to a colectomy that was performed approximately 10 days earlier for sigmoid cancer.  The record notes that a foley had been discontinued "last Sunday" with no trouble until noon that day when the Veteran was unable to void.  A Foley was placed at that time and showed dark tea-colored urine.  The Veteran was given an impression of urinary retention and was discharged home the same day.

VA urology clinic records include a June 2005 record containing an impression of prostate specific antigen elevation and history of chronic prostatitis.  These records also show that a prostate biopsy in September 2005 revealed adenocarcinoma of the prostate in 2/6 cores on the left. 

Records from the Moffitt Cancer Center in September 2005 and October 2005 show that the Veteran had a recent diagnosis of adenocarcinoma of the prostate with a Gleason of 3+4 in 2 out of 12 cores.  His maximum PSA was 6.6.  They also show that he underwent a standard open retropubic radical prostatectomy in October 2005.

A VA examiner who conducted a genitourinary examination May 2006 noted that the Veteran's adenocarcinoma of the prostate had been diagnosed in September 2005 and opined that it would be "pure speculation" to state that this disability manifested during service.  He rendered this opinion after reviewing the Veteran's claims file and examining the Veteran.  He said that "equally speculative would be the statement that [the Veteran] did not have Prostatic cancer in service."  He noted that it was of importance that a prostatic biopsy was not performed in April 2003 when the Veteran experienced a recurrence of hematuria or at any other times when the Veteran had been treated for occurrences of prostatitis and hematuria between 1995 and 2003.  

In November 2006, the Veteran underwent another VA genitourinary examination.  After reviewing the Veteran's claims file and examining him, the examiner said that he could not resolve the question of whether it was at least as likely as not that the Veteran's prostate cancer was due to prostatitis in service without resorting to mere speculation.  He explained that while some symptoms of prostatitis can be similar to prostate cancer, there was no evidence shown in the medical literature that having prostatitis increases the risk for developing prostate cancer.  He went on to state that prostatitis was not cancerous and had not been shown to increase or decrease chances of developing prostate cancer.  He added that the Veteran had urinary clots and obstruction requiring catherization, and that urinary clots, hematuria and obstruction were precursors to prostate cancer.

On file is a "To Whom It May Concern" letter from J. M. Pow-Sang, M.D., dated in March 2007, certifying that the Veteran underwent an open radical retropubic prostatectomy in October 2005 and had a history of colon cancer and underwent a sigmoid colon resection in 2003.  He stated that the Veteran had incontinence and rectal dysfunction secondary to his surgery.

In October 2007, the Veteran submitted a medical study by R. E. Wheeler, M.D., a urologist at The Prostatitis and Prostate Cancer Center, regarding a link between chronic prostatitis and prostate cancer.  Dr. Wheeler reported that there was a clear association between prostate cancer and chronic prostatitis, but that further research and epidemiologic studies were required to add additional clarity to the exact nature of the relationship.  Later in October 2007, the Veteran submitted additional medical reports from medical websites that suggest a link between chronic inflammation of the prostate and prostate cancer.

On file is a VA telephone contact record from the urology clinic in January 2008 showing that the Veteran had inquired by telephone if prostatitis could be a risk factor in the development of prostate cancer.  The physician indicated that the answer to the question appeared to be "yes".  He said there was growing evidence that chronic inflammation leading to cellular hyperproliferation contributes to the development of prostate cancer.  He also noted that chronic inflammation secondary to infection may result in cellular mutation or replacement proliferation and ultimately cancer. 

The Veteran testified at a Board hearing in November 2009 that he first began having bouts of prostatitis in 1995 at which time he had a high PSA level.  He said his PSA level was still high in 1997, and was told it was chronic prostatitis and not cancer.  He said he had the same urinary symptoms again after major surgery in April 2003 and was told it was chronic prostatitis.  He said that despite these symptoms he never had a biopsy until 2005 when the prostate cancer was found.  He said he was surprised to hear that year that he again had prostate cancer even though he had had a radical prostatectomy.  He said he was told that prostate cells start to grow and can grow into cancer cells.  He remarked that he underwent 38 external radiation treatments that ended in "June".  He added that he had just been diagnosed as having radiation trisionitis.   He said his VA doctor wrote a letter saying that he thought that chronic prostatitis caused the prostate cancer.  

In March 2010, VA requested a VA medical advisory opinion regarding whether the Veteran's prostatitis in service was related to his prostate cancer and whether he had prostate cancer in service.  The opinion, dated in July 2010, was rendered by a VA Chief of Radiology who noted that the medical records for the Veteran prior to 2005 lacked laboratory data.  She remarked that the only PSA values prior to 2005 were by the Veteran's recollection and that she was unclear what evidence substantiated the diagnosis of prostatitis since there were no microbiology results in the records which would indicate acute prostatitis.  She said while the Veteran may have had acute prostatitis, it would be speculation on her part (to say that he did).  She also noted that one notation indicates that his prostatitis was due to stress.  She reported that prostatitis was not a condition that triggered earlier screening for prostate cancer and that there are publications suggesting a "possible" link between prostate cancer and prostatitis.  She went on to state that there are other situations and conditions that are well associated with the development of prostate cancer such as age, family history of prostate cancer and the African American race.  She said these risk factors are all triggers for prostate screening beginning at age 45 or 50.  She went on to report that regardless of the screening recommendations, there was "no way to prove that the Veteran's prostatitis was directly related to his subsequent development of prostate cancer."  She said that since there are no PSA values in the records, there was no way to "even speculate" as to the Veteran's risk of having prostate cancer prior to his diagnosis in 2005.  She noted that it was "extremely rare" for men in their 30s to have prostate cancer, though not impossible.  She concluded by opining that it was "not likely or proven in any way that the Veteran's prostatitis was a precursor to or early manifestation of prostate cancer given his clinical stage at the time of diagnosis (cTlc) and lack of PSA values in the late 1990s and early 2000.  In addition, she said there is absolutely no way to prove or disprove that the Veteran had prostate cancer during service.  She remarked that any opinion on this matter is pure speculation in the absence of any PSA values during this time."  She explained that PSA values were the most common way of diagnosing prostate cancer since it was approved by the FDA (Food and Drug Administration) in the late 1980s.

In November 2010, the RO received a statement from the Veteran's spouse stating that although the VA thinks that the Veteran had bleeding episodes on only three occasions, those were the occasions when he could not urinate at all and needed to be catherized in order to urinate.  She estimated that in the 10 year period he bled well over 200 times.  She said while "medical stuff" is not her background, she felt that the Veteran had cancer the whole time and she had urged him seek medical attention. 

In March 2011, Dr. Pow-Sang from the Moffit Cancer Center sent a letter explaining that the Veteran had presented with a longstanding history of prostatitis and underwent a radical prostectomy at the Moffit Cancer Center in October 2005.  He said that the definite pathology demonstrated a Gleason 7 cancer (3+4) involving 20% of the specimen.  He went on to opine that "having had a history of chronic prostatitis might have predisposed the [Veteran] for adenocarcinoma of the prostate". 

There is also a "To Whom It May Concern" letter from R. Krishnan, M.D., dated in March 2011, reporting that he has known the Veteran for several years and that the Veteran had documented chronic prostatitis and he realizes he has prostate cancer.  He explained that it was outside his expertise to speculate on the causal relationship between the two diagnoses. 

VA examination reports on file in June 2011 for unrelated disabilities show that the Veteran was employed full time for a Veterans Service Organization located at the Bay Pines VA medical center.  The duration of his present employment was noted to be one to two years.

III.  Analysis

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

Service connection may be presumed for certain chronic conditions, including malignant tumors, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Discussion

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 C.F.R. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

On the basis of the service treatment records alone, prostate cancer was not affirmatively shown to have had its onset during service and service connection under 38 U.S.C.A. §1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  Rather, service treatment records show that the Veteran was treated in 1995 and again in 1998 for symptoms of hematuria and urinary retention and was diagnosed as having probable prostatitis.  As there is not one entry in the service treatment records pertaining to prostate cancer, the service treatment records lack the documentation of the combination of manifestations sufficient to identify the claimed disease and sufficient observation to establish chronicity during service.  Similarly, as prostate cancer was not affirmatively shown within one year of service, presumptive service connection under 38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a) is also not established.

As chronicity in service is not adequately supported by the evidence, then service connection may be shown by either continuity of symptomatology 38 C.F.R. § 3.303(b) or by other evidence attributing the post-service diagnosis to service under 38 C.F.R. § 3.303(d).

Postservice medical records show that the Veteran again experienced urinary retention and hematuria in April 2003 shortly after undergoing surgery for sigmoid cancer and was diagnosed as having urinary retention.  In March 2005, he was found by biopsy to have prostate cancer and underwent surgery to remove his prostate in April 2005. 

Regarding continuity of symptomatology, the evidence shows that the Veteran had continuing prostate symptoms of hematuria after service.  Although the earliest post service medical evidence showing hematuria, as well as urinary retention, is not until 2003, the Veteran's spouse submitted a statement in November 2010 explaining that the Veteran only sought medical attention on three occasions for bleeding episodes because those were the times that he was unable to urinate at all and required catherization.  She estimated that over the 10 year period that the Veteran had had prostate problems he bled well over 200 times.  The Board does not dispute the competency and credibility of this statement or similar statements from the Veteran himself as to his symptoms.  Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir 2006).  However, as the law above provides, the evidence must show not only post-service continuity of the same symptomatology; but also competent evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  In this case, symptoms of the Veteran's prostatitis are not clearly distinguished by the evidence from symptoms of prostate cancer.  Rather, a VA examiner in November 2006 reported that symptoms of prostatitis can be similar to prostate cancer.  His subsequent statement that the Veteran had urinary clots and obstruction requiring catherization and that urinary clots, hematuria and obstruction were "precursors" to prostate cancer, does not help pinpoint the onset of prostate cancer symptoms versus symptoms of prostatitis.  

To the extent that the Veteran asserts that his prostate symptoms dating back to service were manifestations of prostate cancer as opposed to prostatitis, generally, a layman such as the Veteran does not have the expertise to relate symptoms to a particular diagnosis.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir 2006).  In this regard, the Court of Appeals for the Federal Circuit (Federal Circuit) provided some guidelines as to what kinds of diagnoses a non-expert may offer competent testimony, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  In a footnote the Federal Circuit provided an example that a layperson's diagnosis of a broken bone would be competent evidence but not a laypersons diagnosis of a type of cancer.  Id.  However, after considering the evidence in this case and the parameters of Jandreau, the Board accepts some level of competence on the part of the Veteran regarding his assertions in this respect.  Clearly, he has reported symptoms and there has been an eventual diagnosis of prostate cancer. With that said, the lay evidence is no more probative than the information upon what it is based.  As explained above, the VA examiner in November 2006 reported that symptoms of prostatitis can be similar to prostate cancer and that such symptoms were precursors to prostate cancer.  

Here, there is evidence of on-going urinary tract symptoms.  However, there is conflict as to whether the symptoms were indicative of prostate cancer or some other problem.  In other words, there appears to be post-service continuity of similar rather than the same symptomatology.

The Board now turns to the issue of 38 C.F.R. § 3.303(d).  There is both positive and negative evidence that addresses this question.  

The evidence that supports a nexus to service includes a VA telephone inquiry record from the urology clinic in January 2008 showing that the Veteran had inquired by telephone if prostatitis could be a risk factor in the development of prostate cancer.  The physician indicated that the answer to the question "appear[ed] to be yes."  He said there was growing evidence that chronic inflammation leading to cellular hyperproliferation contributes to the development of prostate cancer.  He also noted that chronic inflammation secondary to infection may result in cellular mutation or replacement proliferation and, ultimately cancer.  Though supportive of a nexus link between prostatitis and prostate cancer, this evidence is not specific to the Veteran's claim.  That is, the physician answers the Veteran's inquiry in general terms and does not include any discussion or opinion with respect to the Veteran's case or his medical history.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Favorable evidence also includes Dr. Pow-Sang's March 2011 letter explaining that the Veteran had presented with a longstanding history of prostatitis and underwent a radical prostectomy at the Moffit Cancer Center in October 2005.  He went on to opine that "having had a history of chronic prostatitis might have predisposed the [Veteran] for adenocarcinoma of the prostate".  While supportive of a nexus to service, namely, to the Veteran's prostatitis in service, Dr. Pow-Sang's statement is speculative, at best, and a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a mere possibility (greater than a 0% chance) is no more than speculation and does not give rise to a grant of service connection).  Moreover, Dr. Pow-Sang did not offer any rational for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions).  

There are also a number of articles that the Veteran downloaded from medical websites that discuss a possible connection between prostatitis and prostate cancer.  Like the VA physician above, these documents are generic in nature and do not present information with a degree of certainty, nor do they relate to the facts of this case as to be probative of a finding that the Veteran's prostate cancer is related to his treatment for probable prostatitis in service.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (509, 514 (1998) (providing that treatise evidence can be important and relevant when, standing alone, it "discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based on objective facts rather than on unsubstantiated lay medical opinion").  See also Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case).

It is essential to note that the Board does not dispute the medical evidence above showing the possibility of a link between chronic prostatitis and prostate cancer.  In fact it is because of this evidence that the Board and RO undertook efforts to determine whether there is at least as likely as not a connection.  However, that effort resulted in negative evidence that weighs against the Veteran's claim.  

In terms of VA examinations, the Board notes that there are two VA examination reports on file, dated in May 2006 and November 2006.  In the May 2006 report, the examiner addressed the question of whether the Veteran had prostate cancer in service by stating that it would be pure speculation to state whether the Veteran's prostate cancer was in service or not in service.  The examiner noted that it was of importance that a prostatic biopsy had not been performed in April 2003 or at any other time when the Veteran had been treated for occurrences of prostatitis and hematuria between 1995 and 2003.  He thus indicates that without a biopsy, there is no way to determine the presence of prostate cancer.  In addressing the question of whether the Veteran's prostate cancer is related to his inservice diagnosis of chronic prostatitis, the November 2006 VA examiner stated that it would be pure speculation to answer this question.  He explained that there is no evidence shown in the medical literature that having prostatitis increases the risk for developing prostate cancer.  He further stated that prostatitis was not cancerous and had not been shown to increase or decrease chances of developing prostate cancer.  

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined. Id.  Here, the examiners indicated that based on the fact that a prostatic biopsy had not been performed prior to 2005 and on present medical knowledge, they could not relate the onset of the Veteran's prostate cancer to service or to his inservice treatment for prostatitis without resort to speculation. Thus, they were in fact able to offer an opinion on the relevant question.  The Board finds these opinions adequate because the examiners indicated that they essentially considered all the procurable and assembled evidence - with the duty to assist in developing the facts having been fulfilled - and current medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  In short, the examiners' statements are not equivalent to the type of statement disfavored by Jones.

There is also the July 2010 VHA opinion by a VA Chief of Urology who opined that it was not likely or proven in any way that the Veteran's prostatitis was a precursor to or early manifestation of prostate cancer given his clinical stage at the time of diagnosis is 2005 (cTlc) and lack of PSA values in the late 1990s and early 2000.  She based her opinion on the assumption that the Veteran had prostatitis in service, though she questioned this diagnosis by stating that the medical record did not substantiate a diagnosis of chronic prostatitis since there were no urine cultures or expressed prostatitic secretion cultures.  In rendering her opinion, the VHA examiner acknowledged that there were medical publications that suggest a "possible" link between chronic inflammation and prostate cancer; but stated that her opinion was based on the Veteran's medical history.  She also pointed out that prostatitis is not a condition that triggers earlier screening for prostate cancer.  As for the question of whether the Veteran had prostate cancer in service, the VHA examiner opined that "there is absolutely no way to prove or disprove this and any opinion on this matter is pure speculation in the absence of any PSA values during this time."  The Board finds this opinion to be adequate and highly probative of the nexus issue because the examiner is an expert in the field of urology and indicated that she essentially considered all the procurable and assembled evidence - with the duty to assist in developing the facts having been fulfilled - and current medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010).

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for prostate cancer first diagnosed after service under 38 C.F.R. § 3.303(d).

The Veteran's evidence and those of his wife regarding a relationship between his prostate cancer and service, to include his inservice treatment for prostatitis, are outweighed by the specific and reasoned conclusion of the VHA examiner who negated a nexus between the Veteran's prostate cancer and prostatitis, and who explained that he was unable to offer an opinion as to whether the Veteran had prostate cancer in service without resorting to "pure speculation" in the absence of PSA values at that time.  See Nieves-Rodriguez, 22 Vet.App.at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining). See also Jandreau v. Nicholson, 492 F. 3d at 1377.  In short, their opinions provide only limited probative weight in this regard, clearly outweighed by the expert opinion cited above.

Here, prostate cancer was not established medically during service and chronicity of prostate cancer may be legitimately questioned.  In fact, prostate cancer was first established as a "clearcut" clinical entity years after service.  38 C.F.R. § 3.303(b).  Although the Veteran noted urinary tract symptoms during service, this is not the same as noting cancer during service.  See, Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  The more probative evidence, consisting of the VHA opinion, establishes that the in-service manifestations were not likely a precursor or an early manifestation of prostate cancer "given his clinical stage" at the time of diagnosis in 2005.  Neither chronicity of prostate cancer during service nor continuity of symptomatology of prostate cancer is established.

For the above reasons, the preponderance of the evidence is against the claim that adenocarcinoma of the prostate status post open radical retropubic prostatectomy is related to an injury, disease, or event in service, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for adenocarcinoma of the prostate status post open radical retropubic prostatectomy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


